DETAILED ACTION
This Office Action is in response to the Amendment filed on October 22nd, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 15, 19-20, 23, 26 & 29-31 have been amended; claims 1, 19 & 20 are independent; claim 3 has been canceled; and claims 32-33 have been added. Claims 1-2, 7-8, 11, 14-16, 19-20, 23 & 25-33 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/07/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 10/22/2021, with to limitations listed below, have been fully considered but they are not persuasive.
On pages 1-2 of Applicant’s Remarks, Applicants submit that claim 1 has been amended to recite a “method by at least one authentication processor of an apparatus for authenticating a user” and to recite operations which operate the authentication processor in a clearly non-generic manner which is distinct from the prior art (Emphasis added).
The examiner respectfully disagrees. Though lengthy an numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under §101. Regarding the claim at least one authentication processor of an apparatus, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). In addition, the claim 1 does not explicitly recite any enhancement or improvement or benefit so that its inventive concept is not conventional. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Because the claims are directed to an abstract idea at step one of the patent-eligibility inquiry, the claims are thus directed towards an abstract idea, and as such directed to non-statutory subject matter.
On pages 1-2 of Applicant’s Remarks, Applicants submit that claim 19 has been amended to recite a “computer program product comprising a non-transitory computer readable medium storing program code to be executed by at least one authentication processor of an apparatus wherein the execution of the program code causes the at least one processor to operate the authentication processor” in a clearly non-generic manner which is distinct from the prior art (Emphasis added).
The examiner respectfully disagrees. Though lengthy an numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under §101. In addition, the claim 19 does not explicitly recite any enhancement or improvement or benefit so that its inventive concept is not conventional. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Because the claims are directed to an abstract idea at step one of the patent-eligibility inquiry, the claims are thus directed towards an abstract idea, and as such directed to non-statutory subject matter.
On pages 1-2 of Applicant’s Remarks, Applicants submit that claim 20 has been amended to recite an “apparatus for authenticating a-user, the apparatus comprising at least one authentication processor; and at least one memory coupled with the processor, wherein the at least one memory stores instructions executable by the at least one authentication processor to” operate in a clearly non-generic manner which is distinct from the prior art (Emphasis added).
The examiner respectfully disagrees. Though lengthy an numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a 
Applicant’s arguments, see pages 1-2, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-3 & 6-20 under 35 U.S.C. 102(a)(2) and claim(s) 4-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hao.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-8, 11, 14-16, 19-20 and 23-31 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 19 and 20; claims 1, 19 and 20 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
“determin[ing] a device,” “receiv[ing] a parameter value,” “receiv[ing] an authentication value,” “receiv[ing] an indication of an authentication type” and “authenticat[ing] the client based on the authentication value” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., at least one authentication processor, an apparatus, a user, a device).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining/receiving/receiving/receiving/authenticating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Authenticating the user based on the authentication value and the parameter value is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well 
Regarding claims 2, 7-8, 11, 14-16 and 23-31; claims 2-3, 7-8, 11, 14-16 and 23-31 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,  11, 14, 16, 19-20, 23-24, 26-28 and 30-31 are rejected under 35 U.S.C 103(a) as being unpatentable over Dvir, U.S. Pub. Number 2007/0056022, in view of Hao et al. (Hao), U.S. Pub. Number 2017/0026369.
Regarding claim 1; Dvir discloses a method by at least one authentication processor of an apparatus for authenticating a user, the method comprising:
determining a device to be used for authentication of the user (par. 0111; the user specifies to the bank which ISP he is using to connect to the Internet and what is his account name at the ISP.);
receiving a parameter value of the device (pars. 0117-0118; a positive IP Authentication Response is sent to the IP Authentication Service; the IP Authentication Service forwards the Response to the Bank, which uses it as a second authentication factor (two-factor authentication).);
receiving an authentication value of the user (par. 0114; the bank requests a separate username and password from the user in order to log in to his bank account.);
authenticating the user based on the authentication value and the parameter value (par. 0119; if both username and password information provided to the bank by the user and the verification information provided by the IP authentication service are valid, then the user is granted access to his bank account.).
Dvir fails to explicitly disclose receiving an indication of an authentication type to be used; wherein the determining of the device is based on the authentication type.
However, in the same field of endeavor, Hao discloses authentication of a user device using traffic flow information comprising receiving an indication of an authentication type to be used (Hao: par. 0036, claims 9 & 16; receiving an authentication preference/indication that indicates a particular type of information to be sent to the third party device.); wherein the determining of the device is based on the authentication type (Hao: par. 0036, claims 9 & 16; the authentication preferences of the third party may include additional pieces of information, about user device, that the third party wishes third party device to receive, upon authentication by authentication device, that may improve security or further aid in authentication.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hao into the method and system of Dvir comprising receiving an indication of an authentication type to be used; wherein the determining of the device is based on the authentication type for proving the (Hao: par. 0001).
Regarding claim 2; Dvir and Hao disclose the method of claim 1, wherein Dvir further discloses determining the device to be used for the authentication further comprises to determine a parameter of the device to be used for the authentication, the method further comprising: requesting the parameter value of the device (Dvir: par. 0126; when the proxy server gets a WEB request, it checks if the source IP of the request exist in its valid IP list.).
Regarding claim 11; Dvir and Hao disclose the method of claim 1, Dvir discloses the method further comprising: enabling access to the parameter value of the device (Dvir: par. 0119; the user is granted access to his bank.).
Regarding claim 14; Dvir and Hao disclose the method of claim 1, wherein Dvir further discloses the authentication type comprises at least one of an identifier of the device and a parameter of the device (Dvir: par. 0092; a query for a particular candidate IP 175 and candidate user details are sent to a plurality of IPs 180 and the user is authenticated if at least one IP 180 replies with data indicating that the candidate IP 174 corresponds to a valid/authenticated user).
Regarding claim 16; Dvir and Hao disclose the method of claim 1, Dvir discloses the method further comprising receiving with the parameter value at least one of a time stamp of the parameter value and a range indication of the parameter value and a validity time indication of the parameter value (Dvir: par. 0090; the service provider 110 and/or the authentication service 120 may receive data indicative of an “active” valid IP list of “active temporary/dynamic IPs”; upon receiving a service and/or authentication system request from a user computer, it is not necessary to effect a matching query for the candidate user IP and user details.).
Regarding claim 19; Claim 19 is directed to a computer program which has similar scope as claim 1. Therefore, claim 19 remains un-patentable for the same reasons.
Regarding claims 20, 23-24, 26-28 & 30-31; Claims 20, 23-24, 26-28 & 30-31 are directed to apparatus which have similar scope as claim 1-2, 11, 14 & 16. Therefore 20, 23-24, 26-28 & 30-31 remain un-patentable for the same reasons.
Claims 7-8, 15, 25 and 29 are rejected under 35 U.S.C 103(a) as being unpatentable over Dvir, U.S. Pub. Number 2007/0056022, in view of Hao et al. (Hao), U.S. Pub. Number 2017/0026369, and further in view of Grange et al. (Grange), U.S. Pub. Number 2015/0188891.
Regarding claim 7; Dvir and Hao disclose the method of claim 1.
Dvir and Hao fail to explicitly disclose the parameter value is a value which is variable.
However, in the same field of endeavor, Grange discloses authentication apparatus with a bluetooth interface wherein the parameter value is a value which is variable (Grange: par. 0049; dynamic variable may be derived from or based on a time value, a counter value or a server challenge that is provided to the device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grange into the method and system of Dvir and the device of Hao wherein the parameter value is a value which is variable to provide the security for remote applications with cost effective, reliable and user convenient (Grange: pars. 0004-0005).
Regarding claim 8; Dvir and Hao disclose the method of claim 1.

However, in the same field of endeavor, Grange discloses authentication apparatus with a bluetooth interface wherein the device comprises a counter and wherein the parameter value comprises a counter value, and/or wherein the device comprises a level indicator and wherein the parameter value comprises an indicated level, and/or wherein the parameter value comprises a position of the device (Grange: par. 0051; the value of the secret can be determined as a function of the initial value of the secret and the number of times the secret value has been changed, equivalent to using a static secret in combination with a dynamic variable comprising a counter value.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grange into the method and system of Dvir and the device of Hao wherein the device comprises a counter and wherein the parameter value comprises a counter value, and/or wherein the device comprises a level indicator and wherein the parameter value comprises an indicated level, and/or wherein the parameter value comprises a position of the device to provide the security for remote applications with cost effective, reliable and user convenient (Grange: pars. 0004-0005).
Regarding claim 15; Dvir and Hao disclose the method of claim 1.
Dvir and Hao fail to explicitly disclose the user is successfully authenticated based on one of the following criteria being satisfied, the authentication value and the 
However, in the same field of endeavor, Grange discloses authentication apparatus with a bluetooth interface wherein the user is successfully authenticated based on one of the following criteria being satisfied, the authentication value and the parameter value are equal, the authentication value is within a defined range from the parameter value, and a defined number of most significant bits or digits of the authentication value and the parameter value are equal (Grange: par. 0095; accept a user or request by the user if the distance of the user’s authentication device from the host computer is less than a certain threshold; the application may close a session that the user has set-up using the authentication device, when the application senses that the distance between the authentication device and the host computer has exceeded a certain threshold value.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grange into the method and system of Dvir and the device of Hao wherein the user is successfully authenticated based on one of the following criteria being satisfied, the authentication value and the parameter value are equal, the authentication value is within a defined range from the parameter value, and a defined number of most significant bits or digits of the authentication value and the parameter value are equal to provide the security for remote applications with cost effective, reliable and user convenient (Grange: pars. 0004-0005)
Regarding claims 25 & 29; Claims 25 & 29 are directed to the apparatus of claim 20 which have similar scope as claim 7 & 15. Therefore, claims 25 & 29 remain un-patentable for the same reasons.
Claims 32-33 are rejected under 35 U.S.C 103(a) as being unpatentable over Dvir, U.S. Pub. Number 2007/0056022, in view of Hao et al. (Hao), U.S. Pub. Number 2017/0026369, and further in view of Link, U.S. Pub. Number 2016/0344747.
Regarding claim 32; Dvir and Hao disclose the method of claim 1.
Dvir and Hao fail to explicitly disclose the apparatus for authenticating the user comprises a server of a vehicle manufacturer; and the device determined to be used for authentication of the user comprises a vehicle.
However, in the same field of endeavor, Link discloses method and system for securely and automatically obtaining services from a machine device services server wherein the apparatus for authenticating the user comprises a server of a vehicle manufacturer; and the device determined to be used for authentication of the user comprises a vehicle (Link: par. 0099; the sequence of holding trip reset button while pressing the vehicle start button three times is given only for purposes of illustrating one of many sequences that could be predefined by the vehicle’s manufacturer as an indication by a user to cause an authentication system to operate.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Link into the method and system of Dvir and the device of Hao wherein the apparatus for authenticating the user comprises a server of a vehicle manufacturer; and the device determined to be used for (Link: abstract).
Regarding claim 33; Claim 33 is directed to the apparatus of claim 20 which has similar scope as claim 32. Therefore, claim 33 remains un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436